Opinion filed January 7, 2010




                                                      In The


   Eleventh Court of Appeals
                                                  ___________

                                            No. 11-09-00206-CV
                                                __________

                                    DENNIS A. SMITH, Appellant

                                                         V.

                             BRAD LIVINGSTON ET AL, Appellees


                                 On Appeal from the 12th District Court

                                             Walker County, Texas

                                        Trial Court Cause No. 24610


                                  MEMORANDUM OPINION
       Dennis A. Smith filed suit under the Texas Tort Claims Act1 against appellees alleging
breach of contract; unlawful confinement; violation of civil rights; assault; battery; emotional,
physical, and mental anguish; unnecessary pain and suffering; violation of state and federal due
process and protections against cruel and unusual punishment; and violation of the United Nations
policy against torture. Smith sought $200,000 in damages as a result of alleged injuries he sustained
when the extraction of two teeth was delayed while he was an inmate in the Ellis Unit in Walker

       1
           TEX. CIV. PRAC. & REM. CODE ANN. §§101.001-.109 (Vernon 2005 & Supp. 2009).
County. The trial court dismissed his claims as frivolous for failure to comply with the requirements
of TEX . CIV . PRAC. & REM . CODE ANN . §§ 14.001-.014 (Vernon 2002). We affirm.
       In seven issues, Smith contends that the trial court abused its discretion by dismissing his
action and by not ruling on his various motions including a motion for a hearing, a motion to
supplement, and a motion to transfer venue. We disagree.
       The trial court dismissed Smith’s claims as frivolous. The record supports the trial court’s
actions. Smith failed to comply with the mandatory requirements of Section 14.004. Neither his
original claim nor his motions to supplement contain allegations which support waiver of sovereign
immunity. Section 14.003(b). The trial court is not required to conduct a hearing prior to dismissal.
Section 14.008. Venue was mandatory in Walker County (the county where Smith’s claims accrued)
pursuant to TEX . CIV . PRAC. & REM . CODE ANN . § 15. 019(a) (Vernon 2002), and Smith’s motion
to transfer failed to comply with TEX . R. CIV . P. 257. The trial court did not abuse its discretion.
All of Smith’s contentions on appeal have been reviewed. Each complaint is overruled.
       The order of the trial court is affirmed.




                                                              PER CURIAM


January 7, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2